DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s preliminary amendment filed on 07/20/2021 is acknowledged.
Claims 64-81 are pending. 


Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 64-76, drawn to a chimeric protein comprising:
(a) a human IFN2 having one or more mutations at positions 144-154, and
(b) a recognition domain which specifically binds to tenascin. 

II. Claims 77-78, drawn to a nucleic acid encoding the chimeric protein of Group I, or a component thereof.

III. Claims 79-81, drawn to a method for treating cancer comprising administering the chimeric protein of Group I to a patient.  

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


4. The inventions listed as Groups I and II do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of Group I is a chimeric protein comprising a mutant IFN2 and a tenascin recognition domain. 

The special technical feature of Group II is a nucleic acid encoding the chimeric protein of Group I, or a component thereof, i.e. the nucleic acid may encode e.g. just an anti-tenascin antibody, or even just a linker sequence.

Accordingly, Groups I and II are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept, and thus lack unity of invention.


5. The inventions listed as Groups I and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The inventions of Groups I and III are deemed to have no special technical feature that defines the contribution over the prior art of Mossner et al. (US 20110064751).

The technical feature linking Groups I and III is a chimeric protein comprising a mutant IFN2 and a tenascin recognition domain. 

Mossner teaches an immunoconjugate comprising IFN and a binding moiety specific for the A1 domain of tenascin C (TNC-A1) (e.g. [0036]; claims 1, 30, 79, 132, 133), and exemplifies the IFN as IFN2 (e.g. [0347]-[0351]).  Mossner further teaches 

Since the teachings of prior art anticipate the technical feature linking Groups I and III, the claimed inventions do not contribute a special technical feature when viewed over the prior art.  Therefore, they do not have a single general inventive concept, and thus lack unity of invention.


Species Election

6. Claim 67 recites multiple types of recognition domains, which constitute Species of the generic inventions:
(i) a full-length antibody, a single-domain antibody, a recombinant heavy-chain-only antibody (VHH), a single-chain antibody (scFv), a shark heavy-chain-only antibody (VNAR), a Fv, a Fab, a Fab', or a F(ab')2;
(ii) a microprotein (e.g. cysteine knot protein, knottin), a darpin, an anticalin, or an adnectin; and 
(iii) an aptamer.  

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


7. Claim 75 recites multiple secondary targets, which constitute Species of the generic inventions:

(ii) CD8, 
(iii) CD20, 
(iv) PD-1 or PD-L1, and 
(v) CD3.

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


8. Applicant is required under 35 U.S.C. § 121 to elect a single species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  M.P.E.P. § 809.02(a).


9. The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


10. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644